Name: Commission Regulation (EU) 2019/145 of 30 January 2019 correcting the Dutch language version of Regulation (EU) No 68/2013 on the Catalogue of feed materials (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: international trade;  documentation;  agricultural activity
 Date Published: nan

 31.1.2019 EN Official Journal of the European Union L 27/11 COMMISSION REGULATION (EU) 2019/145 of 30 January 2019 correcting the Dutch language version of Regulation (EU) No 68/2013 on the Catalogue of feed materials (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 767/2009 of the European Parliament and of the Council of 13 July 2009 on the placing on the market and use of feed, amending European Parliament and Council Regulation (EC) No 1831/2003 and repealing Council Directive 79/373/EEC, Commission Directive 80/511/EEC, Council Directives 82/471/EEC, 83/228/EEC, 93/74/EEC, 93/113/EC and 96/25/EC and Commission Decision 2004/217/EC (1), and in particular Article 26(3) thereof, Whereas: (1) The Dutch language version of Commission Regulation (EU) No 68/2013 (2) contains an error in entries 13.8.1 and 13.8.2. in Part C of the Annex as regards the reference to a constituent of a feed material to be declared. The erroneous reference to moisture instead of potassium affects the scope of certain obligations of the operators. (2) The Dutch language version of Regulation (EU No 68/2013 should therefore be corrected accordingly. The other language versions are not affected. (3) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 (does not concern the English language) Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 229, 1.9.2009, p. 1. (2) Commission Regulation (EU) No 68/2013 of 16 January 2013 on the Catalogue of feed materials (OJ L 29, 30.1.2013, p. 1).